Toal, Justice
(concurring in part and dissenting in part):
While I concur with the majority regarding the Executive Committee’s findings of the respondent’s conduct, I dissent as to the sanction imposed. A panel of the Board of Commissioners on Grievances and Discipline recommended, inter alia, a public reprimand of the respondent as an appropriate sanction. The Executive Committee fully adopted the panel’s findings of fact and conclusions of law but recommended a sixty day temporary suspension with certain requirements for readmission and some restitution.
I concur with the majority’s requirement that the respondent comply with the requirements of Rule 413, para. 30, SCACR, as well as the requirement that the respondent make restitution to Fred Fowler and Alan McDaniel. However, I would follow the Executive Committee’s recommendation that the suspension period for the respondent be sixty days.
Chandler, A.J., concurs.